STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     FOR PUBLICATION
JOHNNIE JAMES TYLER, II,                                             June 30, 2016
                                                                     9:15 a.m.
               Plaintiff-Appellant,

v                                                                    No. 326766
                                                                     Livingston Circuit Court
                                                                     Family Division
JAMIE LEE TYLER,                                                     LC No. 15-006494-DO

               Defendant-Appellee.


Before: MARKEY, P.J., and OWENS and BOONSTRA, JJ.

PER CURIAM.

       Plaintiff appeals by right the trial court’s order dismissing his complaint for divorce
without prejudice. We affirm.

         In his complaint for divorce, plaintiff alleged that the parties were married in April 2014
and that there are no minor children “from this current marriage.” Plaintiff acknowledged that an
action involving these parties had been previously filed in the court, but indicated that the
previous action is no longer pending. There is no information in the record before us regarding
what this previous action entailed, but plaintiff contends on appeal that the parties were married
to each other once before (from 2005 to 2010), that the parties had children together as a product
of this first marriage, and that the previous action was a divorce proceeding.

       Defendant never filed a response to the complaint; however, according to the trial court,
she separately filed a complaint for divorce, alleging that there are minor children. Plaintiff
subsequently filed a default request and affidavit, and a default was entered. Thereafter, the trial
court sua sponte set aside the default and dismissed the case. The entirety of the court’s
dismissal order reads as follows:

               This case was filed February 25, 2015. It came to the attention of the
       Court that there are minor children although the complaint alleges there are not.
       The defendant, Jamie Tyler, subsequently filed a complaint for divorce properly
       alleging that there are minor children on March 4, 2015. The plaintiff filed a
       default in this case on March 26, 2015.

              IT IS ORDERED that the default is set aside and this case is dismissed
       without prejudice.

                                                -1-
        Plaintiff claims that the trial court improperly dismissed his divorce action because he
was under no obligation to state in his complaint that there are minor children from the parties’
first marriage. “A trial court’s decision to dismiss an action is reviewed for an abuse of
discretion.” Donkers v Kovach, 277 Mich. App. 366, 368; 745 NW2d 154 (2007). “An abuse of
discretion occurs when the decision results in an outcome falling outside the principled range of
outcomes.” Radeljak v DaimlerChrysler Corp, 475 Mich. 598, 603; 719 NW2d 40 (2006).

An examination of the applicable court rule reveals the error of plaintiff’s argument.

       MCR 3.206(A)(5)(b):

               (5) In an action for divorce, separate maintenance, annulment of marriage,
       or affirmation of marriage, regardless of the contentions of the parties with
       respect to the existence or validity of the marriage, the complaint also must state

                                             * * *

              (b) whether there are minor children of the parties or minor children born
       during the marriage;

The two categories—“whether there are minor children of the parties” and “minor children born
during the marriage”—which are separated by the disjunctive “or,” establish overlapping but not
coextensive domains. The rule clearly includes children that do not fall into the “minor children
born during the marriage” category, such as children of the parties born before the marriage and
adopted children.

        The trial court has express authority to dismiss a complaint. MCR 2.504(B)(1) provides,
“If a party fails to comply with [the court] rules or a court order, upon motion by an opposing
party, or sua sponte, the court may enter a default against the noncomplying party or a dismissal
of the noncomplying party’s action or claims.” Since plaintiff failed to comply with the court
rule, the trial court properly dismissed his complaint.

       We affirm.

                                                             /s/ Jane E. Markey
                                                             /s/ Donald S. Owens
                                                             /s/ Mark T. Boonstra




                                                -2-